TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED MARCH 6, 2020



                                     NO. 03-18-00740-CV


 Appellant, Gerard Matzen// Cross-Appellants, Marsha McLane, in Her Official Capacity
 as Director of Texas Civil Commitment Office, and The Texas Civil Commitment Office,

                                                v.

      Appellees, Marsha McLane, in Her Official Capacity as Director of Texas Civil
             Commitment Office, and The Texas Civil Commitment Office//
                           Cross-Appellee, Gerard Matzen




        APPEAL FROM THE 261ST DISTRICT COURT OF TRAVIS COUNTY
             BEFORE JUSTICES GOODWIN, BAKER, AND TRIANA
                 AFFIRMED -- OPINION BY JUSTICE TRIANA
        CONCURRING AND DISSENTING OPINION BY JUSTICE GOODWIN




This is an appeal from the order signed by the trial court on October 17, 2018. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

trial court’s order. Therefore, the Court affirms the trial court’s order. Because appellant is

indigent and unable to pay costs, no adjudication of costs is made.